United States Court of Appeals
                      For the First Circuit


No. 20-1903

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      WILLIE RICHARD MINOR,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                              Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     Karen A. Pickett, with whom Pickett Law Offices, P.C. appeared
on brief, for appellant.
     Benjamin M. Block, Assistant United States Attorney, with
whom Donald E. Clark, Acting United States Attorney, was on brief,
for appellee.


                          April 11, 2022
                 KAYATTA, Circuit Judge.           A jury convicted Willie Minor

under 18 U.S.C. § 924(a)(2) of knowingly violating 18 U.S.C.

§ 922(g),         which    prohibits       nine    categories        of    persons      from

possessing         a    firearm.      On    appeal,       Minor     asserts     that     the

proceedings below were tainted by a series of errors relating to

the       mens    rea   required     to    establish      a    knowing     violation      of

section 922(g).           In Rehaif v. United States, 139 S. Ct. 2191, 2200

(2019),          the    Supreme     Court     held     that         convictions        under

section 924(a)(2) for knowingly violating section 922(g) require

"the      Government      [to]     prove   both    that       the   defendant     knew    he

possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm."                                   The

"relevant category" in this instance is the category of persons

who have been convicted of                  "a misdemeanor crime of domestic

violence."         18 U.S.C. § 922(g)(9).           The government charged Minor

with belonging to this category based on his 2010 no-contest plea

to a simple assault under Maine law, which he entered after

refusing to plead guilty to a charge of domestic violence assault.

But because the jury was allowed to convict Minor of knowingly

violating section 922(g)(9) without finding that he knew that his

assault conviction placed him in the category of persons convicted

of    a    misdemeanor      crime    of    domestic    violence,          we   vacate    his

conviction and offer further guidance on related issues to be

addressed on remand.

                                           - 2 -
                                       I.

            We first discuss the procedural path leading to Minor's

trial and the largely undisputed facts presented to the jury.                     We

then describe the parties' debate concerning how best to apply

Rehaif's holding to adjudicating a charge that a person knowingly

violated section 922(g)(9), which effectively sets the stage for

the issues raised in this appeal.

                                       A.

            Minor's     federal   case      began     with    a    November      2016

interview with members of the Auburn, Maine Police Department,1 in

which Minor told the officers that he owned "a Lorcin black

firearm," which the officers later seized.                  In February 2017, a

federal grand jury charged Minor under sections 924(a)(2) and

922(g)(9)    with   possession    of   a    firearm    by    a    person   who   had

previously been convicted of a misdemeanor crime of domestic

violence.     The predicate offense supporting Minor's prohibited

status is a June 2010 Maine conviction for Assault, Class D,

committed against Minor's then-spouse.              Minor was convicted on the

federal possession charge after a trial in December 2017.

            While his appeal from that conviction was pending, the

Supreme     Court     issued   its     decision       in     Rehaif    construing




1  The reason for this interview was not elicited at Minor's trial
and does not appear to bear on the instant appeal.


                                     - 3 -
sections 924(a)(2) and 922(g) to require the prosecution to show

that the defendant knew he belonged to the relevant category of

persons prohibited from possessing a gun (thus articulating what

we have called the "scienter-of-status" requirement, see United

States v. Burghardt, 939 F.3d 397, 400 (1st Cir. 2019)).   In light

of that ruling, the parties agreed that Minor's conviction should

be vacated and the case remanded for a new trial.   The government

then filed a superseding indictment that included the allegation

that Minor "knew that he had been previously convicted of th[e]

misdemeanor crime of domestic violence."

          In the course of the proceedings leading up to his second

trial, Minor raised two issues of mens rea in order to provide the

foundation for defenses he intended to present at trial.       Most

ambitiously, he argued that he could not be convicted unless he

knew that it was unlawful for him to possess a firearm.        More

narrowly, he argued that the government at least had to prove that

he knew that the simple assault offense to which he had previously

pleaded guilty was a misdemeanor crime of domestic violence.

          The government urged the court to adopt an even narrower

view of the requisite mens rea.    It argued, in essence, that it

need only prove that Minor knew "the features" of his past offense

that rendered it a misdemeanor crime of domestic violence, even if

he did not know that, because of those features, the offense was

indeed a misdemeanor crime of domestic violence.    Those features

                              - 4 -
were: that he had been convicted of assault, that the conviction

subjected him to incarceration for one year or less, that the

conviction was for causing bodily injury or offensive physical

contact to another person, and that that person was his spouse at

the time.

            The district court ultimately accepted the government's

view of the mens rea requirement.       As a result, the court declined

Minor's repeated request that the court instruct the jurors that

they needed to find that Minor knew that his prior offense was a

misdemeanor crime of domestic violence.

            Minor's case proceeded to his second trial, at which he

stipulated to most elements of the offense charged.              He agreed

that the gun was recovered from his home, was operable, and had

been moved in interstate commerce, and that he had "knowingly

possessed" it.       Minor also stipulated to several details regarding

his prior Maine assault conviction, including that the victim named

in the 2009 assault complaint was his spouse at the time.         As Minor

maintains on appeal, his defense homed in on what he knew about

his prior conviction, since he had "stipulated to literally every

other aspect of the crime."

            The government then introduced state-court records of

Minor's prior offense. These records show that Minor was initially

charged   with   a    "Domestic   Violence   Assault"   that   occurred   on

August 23, 2009.       The complaint alleges that the charged conduct

                                   - 5 -
was directed at "Betty Minor."    It then stated, "This conduct was

committed against a family or household member as defined by [Maine

law]."   The judicial advice-of-rights video played at Minor's

state-court arraignment on the charge of Domestic Violence Assault

instructed him:

          If you are convicted of certain specific
          crimes, you may lose your right to purchase,
          possess, or own a firearm or any type of
          ammunition.   These specific crimes include
          offenses that involve the use of force, or
          even the attempt to use physical force, or
          offensive physical contact, or the use, or
          threat to use, a deadly weapon and . . . and
          the victim was either your spouse [or another
          specified relation]. The judge can tell you
          whether you are charged with such a crime. If
          you are, I would strongly suggest you speak
          with an attorney before entering a plea of
          guilty or no contest.

          In the wake of that admonition, Minor refused to plead

guilty to the domestic violence charge on which he was arraigned.

Subsequently, the state prosecutor successfully moved to amend the

complaint to reduce the charge to "Assault, Class D" and to strike

the sentence stating, "This conduct was committed against a family

or household member . . . ."      The docket entries characterized

the revision as a motion to amend "to delete DV reference."    The

revised charge thus eliminated any express allegation of domestic

violence, claiming only that Minor "did intentionally, knowingly

or recklessly cause bodily injury or offensive physical contact to




                                 - 6 -
Betty Minor."2 The judgment and commitment form had initially been

printed with the offense "Domestic Violence Assault," but the words

"Domestic Violence" had been crossed out by hand.   The state court

records show that Minor then pleaded no contest to the assault

charge in June 2010.

          In his own trial testimony in 2020 on the federal gun-

possession charge, Minor described his understanding of his 2010

state-court conviction:   "I was convicted of a simple assault."

But, he said, "I wasn't convicted of a domestic. . . . They removed

any language . . . that it was a domestic."     Minor then related

that he had told his prior counsel, "I want to make sure I'm not

pleading to a domestic," "because it would have meant that I

couldn't have firearms." Minor testified that he believed he could

possess a firearm and that this result had been arranged in his

plea, but the court struck those answers on the government's

objection, and it denied on relevance and unfair-prejudice grounds

Minor's counsel's entreaty for further inquiry into Minor's belief

that he could own a firearm.

          Minor also sought to introduce testimony from George

Hess, the lawyer who had represented him in the Maine state

proceedings.   As proffered, Hess would purportedly have testified




2  Betty Minor was also known as Bettyann Minor and Betty Ann
Minor.


                               - 7 -
about Minor's desire "to possess a firearm" and that Minor was

"unwilling to plead to a domestic violence offense." Minor further

proffered that Hess would testify to representations made to him

by Assistant District Attorney Nick Worden, who prosecuted Minor's

misdemeanor.   Specifically, ADA Worden allegedly told Hess "that

Mr. Minor would still be able to possess a firearm if he pled

guilty to the Class D simple assault." The district court excluded

this evidence on relevance grounds.

                                B.

          Before trial, Minor sought jury instructions on the

knowledge requirement imposed by Rehaif.   He requested the jury be

instructed that:   "In order to find the Defendant guilty of the

charged offense you must find beyond a reasonable doubt that he

acted knowingly in possessing the firearm and that he knew that he

belonged to the relevant category of persons barred from possessing

a firearm." Later, Minor revised the latter portion of the request

so that he sought instructions requiring the jury to find, for a

guilty verdict, "that at the time [Minor] possessed the firearm,

he knew that he had been previously convicted of a misdemeanor

crime of domestic violence" and "that he knew that he belonged to

the status of individuals convicted of a crime of domestic violence

as defined by federal law."     Minor later supplemented the "as

defined by federal law" portion of that request by asking that the




                              - 8 -
court   additionally   read   out     the    statutory     definition   of

"misdemeanor crime of domestic violence," which states:

          [A] 'misdemeanor crime of domestic violence'
          means an offense that (i) is a misdemeanor
          under Federal, State, or Tribal law; and
          (ii) has, as an element, the use or attempted
          use of physical force, or the threatened use
          of a deadly weapon, committed by a current or
          former spouse . . . of the victim.

18 U.S.C. § 921(a)(33)(A).

          The   district   court    denied   all   of   Minor's   requested

versions of the Rehaif instruction and ultimately instructed the

jury that to find Minor guilty, it must find:

          that Willie Richard Minor knew that he had
          been convicted of [the specified Maine assault
          Class D offense], that he knew the conviction
          subjected him to incarceration of up to
          364 days, that he knew the conviction was for
          causing bodily injury or offensive physical
          contact to another person, and that he knew
          the victim of the crime was his spouse at the
          time. 3

3  The complete instruction for the elements of the charged
section 922(g)(9) offense explained that, to find Minor guilty,
the jury must find:


          First, that Willie Richard Minor had been
          convicted as charged in the superseding
          indictment of assault Class D in the Maine
          Superior Court on June 14, 2010.
          Second, that the victim of that crime was
          Willie Richard Minor's spouse at the time.
          Minor has stipulated that he and Bettyann
          Minor were married from June 8, 2008, until
          October 4, 2016, and that the victim listed in
          the complaint filed on October 14, 2009, Betty
          Minor, was his spouse at the time.

                                   - 9 -
             At   the   government's      request,   in    light   of   Minor's

testimony, the district court also charged the jury that Minor's

"belief that he could possess a firearm is not itself a defense."

The   jury   returned    a    guilty    verdict,   and    the   district   court

subsequently sentenced Minor to time served with three years'

supervised released.         Minor timely appealed.

                                        II.

             Minor argues that the district court misapprehended

Rehaif's requirement throughout the proceedings below, leading to



             Third, that Willie Richard Minor knew that he
             had been convicted of that crime, that he knew
             the conviction subjected him to incarceration
             of up to 364 days, that he knew the conviction
             was for causing bodily injury or offensive
             physical contact to another person, and that
             he knew the victim of the crime was his spouse
             at the time.
             Fourth, that on about November 27, 2016,
             Willie Richard Minor knowingly possessed the
             firearm   described   in   the   superseding
             indictment. Minor has stipulated that is so.
             Fifth, that the firearm satisfied the federal
             definition of firearm and was connected with
             interstate commerce.    Minor has stipulated
             that that is so.
             The word knowingly means that the act was done
             voluntarily and intentionally, not because of
             mistake or accident. The Government does not
             have to prove that Willie Richard Minor knew
             that his conduct in possessing a firearm was
             illegal or that he knew that he was prohibited
             from possessing a firearm, and his belief that
             he could possess a firearm is not itself a
             defense.


                                       - 10 -
his being convicted on insufficient evidence and improper jury

instructions,   among      other   purported   errors.      We   review    this

preserved contention of legal error de novo.         See United States v.

Norris, 21 F.4th 188, 193–95 (1st Cir. 2021) (applying de novo

standard of review to preserved challenges to sufficiency of the

evidence and jury instructions).         To conduct this review, we first

address the application of Rehaif to section 922(g)(9) before

turning to Minor's specific claims of error.

                                        A.

           In Rehaif, the Supreme Court held that, "in a prosecution

under 18 U.S.C. § 922(g) and § 924(a)(2) the Government must prove

both that the defendant knew he possessed a firearm and that he

knew he belonged to the relevant category of persons barred from

possessing a firearm."        139 S. Ct. at 2200.         Rehaif recognized

that firearms possession may be perfectly lawful absent a status-

based   prohibition     imposed    by   section 922(g).      Id.   at     2197.

Accordingly, "[w]ithout knowledge of that status," a defendant's

"behavior may . . . be an innocent mistake to which criminal

sanctions normally do not attach."           Id.

           The defendant in Rehaif had been charged with unlawful

possession   due      to     the    prohibited     status    specified       in

section 922(g)(5)(A); i.e., that of "an alien . . . illegally or

unlawfully in the United States."            The Court acknowledged that

"whether an alien is 'illegally or unlawfully in the United States'

                                    - 11 -
is a question of law, not fact."           Id. at 2198.    And while the

government touted the "maxim" that "ignorance of the law" provides

no defense, the Court recognized that this principle traditionally

"applies where a defendant . . . claims to be unaware of the

existence of a statute proscribing his conduct."           Id. (internal

quotation omitted).      "In contrast, the maxim does not normally

apply where a defendant has a mistaken impression concerning the

legal effect of some collateral matter and that mistake results in

his misunderstanding the full significance of his conduct, thereby

negating an element of the offense."           Id. (internal quotation

omitted).     The Court thus held that even though determining the

legality of one's presence in the United States may be "a legal

matter,"     that   matter   is   "collateral"    to   a   charge   under

section 922(g)(5)(A) because a defendant unaware of or mistaken as

to the answer to this preliminary legal question "does not have

the guilty state of mind that [section 922(g)]'s language and

purposes require."     Id.

            Minor argues that whether he is properly subject to the

prohibited    status   in    section 922(g)(9)    should    likewise   be

considered a collateral legal issue, because his knowledge of that

issue could render his otherwise innocent possession criminal.

See Rehaif, 139 S. Ct. at 2197.       Minor does not contest that his

2010 Maine conviction in fact places him within the prohibited




                                  - 12 -
category of section 922(g)(9); he disputes only "that he knew he

belonged to the relevant category."            Rehaif, 139 S. Ct. at 2200.

            Had   Minor   been    convicted    as   originally    charged   for

domestic violence assault under Maine law, none of this likely

would have mattered because it would have been obvious that he

knew that he had been convicted of a misdemeanor crime of domestic

violence.    But federal law's classification of other misdemeanors

-- i.e., simple assault -- as crimes of domestic violence is "quite

complex."    United States v. Triggs, 963 F.3d 710, 715 (7th Cir.

2020).   After all, it took three split United States Supreme Court

opinions -- two decided long after Minor pled in a Maine court --

to establish the contours of how a simple assault can constitute

a   "misdemeanor          crime      of   domestic       violence"         under

section 922(g)(9),         as      that       phrase    is       defined     in

section 921(a)(33)(A).          See Voisine v. United States, 136 S. Ct.

2272, 2282 (2016) (the prior offense may qualify even if it could

have been proved by showing only reckless conduct); United States

v. Castleman, 572 U.S. 157, 163 (2014) (the requirement of "force"

may be shown by "even the slightest offensive touching"); United

States v. Hayes, 555 U.S. 415, 418 (2009) (an offense may qualify

regardless of whether the domestic relationship is included as an

element).

            Nor does a finding that a defendant is aware of the

component parts of his prohibited status necessarily mean that he

                                     - 13 -
is aware of the implication of the sum of those components.       In

Rehaif, the defendant clearly knew that he was in the United

States, and he knew all the facts that rendered that presence

unlawful.   See 139 S. Ct. at 2201–02 (Alito, J., dissenting).   Yet

the Court found that the government must show that he knew the

legal import of those facts, i.e., that his presence was unlawful.

Id. at 2198 (majority op.).

            For the foregoing reasons, Minor's reliance on Rehaif

seems persuasive.     The government and our dissenting colleague

nevertheless argue that we should rule otherwise.          To those

arguments we turn next.

                                 B.

            The government urges us to find that Minor need only

have known of "the features" of his past offense that rendered it

"within the scope of" section 921(a)(33)(A). See Staples v. United

States, 511 U.S. 600, 619 (1994).       The government derives this

position from statements by the Supreme Court in Staples and

Liparota v. United States, 471 U.S. 419 (1985), two cases in which

the Court read mens rea requirements into criminal statutes that

(unlike section 924(a)(2)) otherwise would not have included any.

            In Staples, a defendant had been charged with possessing

an unregistered machinegun in violation of the National Firearms

Act, 26 U.S.C. §§ 5801–5872.     With the relevant statute (unlike

section 924(a)(2)) containing no express mens rea requirement, the

                               - 14 -
district court had instructed the jury that, for the mens rea

element, the government need only prove that the defendant "kn[ew]

that he [wa]s dealing with a dangerous device of a type as would

alert one to the likelihood of regulation."           511 U.S. at 602–04.

The defendant asserted that the government ought to have been

required to prove more -- that he knew of the specific features of

his firearm which brought it within the scope of the Act.           Id. at

602.   The Court agreed with the defendant's proposed version of a

mens rea requirement, reasoning that the defendant "must know the

facts that make his conduct illegal."           Id. at 619.   Notably, the

defendant did not argue that the government ought to have been

required to prove his knowledge of any collateral legal matter,

such as that his gun in fact qualified as a machinegun under the

Act.

           Liparota   addressed    a   statute    that    criminalized   the

unauthorized use of food stamps.       471 U.S. at 420.     The Court there

held that the offense required proving that the defendant knew his

use was unauthorized, but not that the defendant "had knowledge of

specific   regulations    governing      food     stamp    acquisition   or

possession."   Id. at 434.   The Court has since characterized this

holding in varying ways.     It has said Liparota required that a

defendant "kn[ew] of the facts that made the use of the food stamps

unauthorized."   Elonis v. United States, 575 U.S. 723, 736 (2015).

More recently, the Rehaif Court cited Liparota as an example of a

                                  - 15 -
mens rea requirement as to a collateral mistake of law, noting:

"We held [in Liparota] that the statute required scienter not only

in respect to the defendant's use of food stamps, but also in

respect to whether the food stamps were used in a 'manner not

authorized by the statute or regulations.'"   Rehaif, 139 S. Ct. at

2198 (quoting Liparota, 471 U.S. at 425 n.9).

          Essentially ignoring both how the mens rea issue arose

in Staples and Rehaif's explanation of Liparota, the government

argues that the district court's approach here, as captured in the

jury instructions, sufficiently required the jury to find that

Minor knew "the facts" that made his past offense a "misdemeanor

crime of domestic violence" -- even if he did not need to know

that those facts added up to a particular result.    Specifically,

the district court required the jury to find that Minor knew:

(1) "that he had been convicted of [the prior offense]"; (2) that

"the conviction subjected him to incarceration of up to 364 days";

(3) that "the conviction was for causing bodily injury or offensive

physical contact to another person"; and (4) that "the victim of

the crime was his spouse at the time."

          This approach reflects that taken by our dissenting

colleague and by the majority of an Eleventh Circuit panel in

United States v. Johnson, which similarly considered an appeal

from a section 922(g)(9) conviction. See 981 F.3d 1171, 1182 (11th

Cir. 2020) ("[The defendant] must have known the facts that made

                              - 16 -
[his prior conviction] qualify as a misdemeanor crime of domestic

violence.").   But see id. at 1192 (Martin, J., concurring in part

and dissenting in part) ("I believe the majority's approach dilutes

the knowledge-of-status requirement from Rehaif that may result in

the   government    sending   people    to   prison   for     'innocent

mistake[s].'" (quoting Rehaif, 139 S. Ct. at 2197)).        The Johnson

majority, too, invoked the maxim that "a defendant generally must

know the facts that make his conduct fit the definition of the

offense, even if he does not know that those facts give rise to a

crime."   Id. at 1182 (majority op.) (cleaned up) (quoting Elonis,

575 U.S. at 735).

          The defect in the application of this maxim to this case

rests in the failure to pay heed both to the express requirement

in section 924(a)(2) that violations of section 922(g) must be

"knowing[]," and to Rehaif's reminder that one of the "facts" that

a defendant must know in order to knowingly violate the relevant

parts of section 922(g) is a conclusion of law; i.e., that "he

knew he belonged to the relevant category of persons barred from

possessing a firearm."   139 S. Ct. at 2200.   Just as the government

in Rehaif could not prove a knowing violation of section 922(g)(5)

without proving that the defendant knew that his presence in the

United States was "illegal[] or unlawful[]," the government here

need prove that Minor knew that he had been convicted of a

misdemeanor crime of domestic violence.

                               - 17 -
            Our own past precedent supports this conclusion.             In

United States v. Guzmán-Merced, 984 F.3d 18, 21 (1st Cir. 2020),

we   held   that   in   order   to   prove   a   knowing    violation    of

section 922(g)(1), the government need prove that the defendant

knew a point of law, i.e., that his prior convictions were for

crimes punishable by more than a year in prison.           And in United

States v. Patrone, 985 F.3d 81, 86 (1st Cir. 2021), we held that

in order to prove a knowing violation of section 922(g)(5) the

government need prove knowledge of another point of law, i.e.,

that the defendant knew his presence in the United States was

unlawful.    In so doing, we observed that a defendant noncitizen

who had overstayed his visa may permissibly argue, for example,

that he "believed his pending application to remain in the United

States rendered his presence lawful."        985 F.3d at 86.

            We   have   considered   on   our    own   accord   trying   to

distinguish Rehaif from the instant case based on the fact that

the prohibited status at issue in Rehaif was "being an alien . . .

unlawfully in the United States," section 922(g)(5), while this

case concerns section 922(g)(9), which addresses the toxic mix of

firearms and domestic violence.      But Rehaif's textual analysis did

not rely on the particular status defined in subsection 922(g)(5).

Rather, the court trained its attention on the word "knowingly" in

section 924(a)(2), a term that applies equally to all violations

of section 922(g).      And while our dissenting colleague is correct

                                 - 18 -
that Congress thought it important to keep guns out of the hands

of   persons   convicted   of     domestic          violence,     Congress     also

undoubtedly thought it important to keep guns out of the hands of

all persons who fall into any of the nine categories specified in

section 922(g).

          In   sum,   unless     we    are     to   engage   in    result-driven

interpretative     gymnastics,        Rehaif    effectively       controls      our

treatment of this case.          To establish that Minor "knowingly"

violated section 922(g)(9), the government need prove that he

"knew he violated the material elements of § 922(g)," Rehaif, 139

S. Ct. at 2196, which in this case means that he knew he had been

convicted of a misdemeanor crime of domestic violence.

                                       C.

          Just as Rehaif makes it not quite so easy to convict

some persons under section 922(g)(5), and our following opinion in

Guzmán makes it not quite so easy to convict some defendants under

section 922(g)(1),    so   too        our    holding    today     adds    to    the

government's      burden   in         proving       some     cases       involving

section 922(g)(9).     That being said, our dissenting colleague's

cry that the sky will fall is greatly exaggerated.                 Our adherence

to Rehaif creates no plausible defense for defendants convicted on

an express charge of domestic violence.                    Section 922(g) also

separately applies to any person subject to domestic restraining

orders.   See § 922(g)(8).

                                  - 19 -
          Even as to simple assault convictions, as a practical

matter, few defendants will be able to marshal a credible case for

finding that they did not know that their conviction placed them

in a category of persons who could not possess a firearm.                The

government    can   rely   on   circumstantial   evidence   to   prove   the

requisite knowledge.       Rehaif, 139 S. Ct. at 2198 (quoting Staples,

511 U.S. at 615, n.11).

          Notably, a section 922(g)(9) offense only occurs if the

individual was represented by counsel in connection with the

predicate offense or knowingly and intelligently waived the right

to counsel.    See 18 U.S.C. § 921(a)(33)(B)(i)(I).         And competent

defense counsel is usually going to advise the client of the

serious collateral ramifications of conviction.        See Standards for

Criminal Justice Standard 14-3.2(f) (Am. Bar Ass'n 1999) ("To the

extent possible, defense counsel should determine and advise the

defendant, sufficiently in advance of the entry of any plea, as to

the possible collateral consequences that might ensue from entry

of the contemplated plea."); see also Gabriel J. Chin & Richard W.

Holmes, Jr., Effective Assistance of Counsel and the Consequences

of Guilty Pleas, 87 Cornell L. Rev. 697, 713–18 (2002) (surveying

further professional standards and guidance that direct counsel to

advise a client of a guilty plea's collateral consequences).

          Minor himself only claims to have lacked the requisite

knowledge upon pleading guilty to simple assault because of the

                                   - 20 -
presumably unusual combination of erroneous advice given by a

prosecuting attorney and an amendment of the complaint to drop

references to domestic violence.

            Nor would it do any good for a defendant to say that he

did not know his conviction was a "misdemeanor" because he believed

his conviction rendered him eligible for a lengthier sentence.

Such   a   mistake   would   only   place    him   within   the    category   of

section 922(g)(1)'s prohibition on firearms possession for those

who have been convicted of crimes punishable by more than a year

in prison, so he would still have the requisite mens rea for a

knowing violation of section 922(g).

            We do agree with the government -- indeed, we have

previously said -- that it is no defense for those charged with

violating section 922(g) to say that they did not know that persons

convicted of misdemeanor crimes of domestic violence could not

possess guns.    See United States v. Austin, 991 F.3d 51, 59 (1st

Cir. 2021) ("Austin misconstrues the nature of the status element.

Austin suggests that Rehaif would have obligated the government to

prove his 'subjective knowledge that he [was] violating the law.'

This is not the case." (alteration in original)).                 This would be

a classic "mistake of law" as to the charged statute establishing

the offense -- here, section 924(a)(2) -- to which the maxim used

by the government would apply.        See 129 S. Ct. at 2198.         Requiring

proof of such knowledge, moreover, would elevate the mens rea

                                    - 21 -
requirement for section 922(g) from "knowingly" to "willfully."

Triggs, 963 F.3d at 714; see also Bryan v. United States, 524 U.S.

184, 191–92 (1998) ("[Generally,] in order to establish a 'willful'

violation of a [criminal] statute, 'the Government must prove that

the defendant acted with knowledge that his conduct was unlawful.'"

(quoting Ratzlaf v. United States, 510 U.S. 135, 137 (1994))).

But while a defendant need not have known that possessing firearms

was unlawful, such knowledge should often suffice, a fortiori, to

establish the lower requisite mens rea.                    Cf. United States v.

MacPherson,    424    F.3d   183,   192   (2d     Cir.     2005)   (holding    that

"evidence sufficient to establish willful illegality necessarily

support[ed] [a] lesser scienter requirement").

          Nor    is    there    any    reason         to   think   that   Rehaif's

construction    of     section 924(a)(2)         provides      materially      less

deterrence of gun possession by domestic abusers than does our

colleague's     reading.        One       can     hardly      be    deterred    by

section 924(a)(2) if one does not know that one belongs to one of

the categories of persons listed in section 922(g).

          For    all    these   reasons,        our    interpretation     of   what

section 924(a)(2) requires the government to prove for a knowing

violation of section 922(g)(9) simply does not run contrary to the

important policy aims that gave rise to Congress's decision to

punish knowing violations of section 922(g).                  Rather, it leaves

those aims unimpeded while simultaneously understanding Congress

                                      - 22 -
to have adhered to the "basic principle of criminal law" that

"help[s] to 'separate those who understand the wrongful nature of

their act from those who do not.'"                   Rehaif, 139 S. Ct. at 2196

(quoting United States v. X-Citement Video, Inc., 513 U.S. 64, 72–

73, n.3 (1994)).

                                     III.

            Having     determined             that      a      conviction      under

sections 924(a)(2) and 922(g)(9) required the government to prove

that Minor knew he had been convicted of "a misdemeanor crime of

domestic violence," we turn now to Minor's specific claims of

error. He contends that the government's evidence was insufficient

to establish his scienter of status; that the jury instructions

did   not   require   the   jury    to    find       that   element     as   properly

construed; and that certain testimony bearing on his state of mind

was improperly excluded at trial. We take these arguments in turn.

                                         A.

            We first consider Minor's challenge to the sufficiency

of the government's evidence.             The government does not dispute

that this challenge was preserved.                   Accordingly, we review the

claim de novo, evaluating the evidence "in the light most favorable

to the verdict" to decide "whether 'that evidence, including all

plausible    inferences     drawn   therefrom,         would    allow    a   rational

factfinder to conclude beyond a reasonable doubt that the defendant

committed the charged crime.'"           United States v. Torres Monje, 989

                                    - 23 -
F.3d 25, 27 (1st Cir. 2021) (quoting United States v. Santos-

Rivera, 726 F.3d 17, 23 (1st Cir. 2013)).       In so doing, "we do not

view each piece of evidence separately, re-weigh the evidence, or

second-guess the jury's credibility calls."            United States v.

Acevedo-Hernández, 898 F.3d 150, 161 (1st Cir. 2018).

           Here, Minor stipulated to or conceded most elements of

the offense, including that he knowingly possessed the gun, that

it had travelled in interstate commerce, that he had been convicted

of a misdemeanor assault offense, and that the named victim in his

assault complaint was his spouse at the time.          On appeal, Minor

disputes only the government's proof that he knew of his prohibited

status as a domestic violence misdemeanant.

           On that element, the government introduced the Maine

state court records, which included the initially charged offense

of "domestic violence assault" against Betty Minor.        According to

the transcript of Minor's arraignment on that initial charge, which

the government also introduced, Minor testified that he understood

he had been charged with "domestic violence assault," that it was

for   "intentionally,    knowingly   or   recklessly   caus[ing]   bodily

injury or offensive physical contact to Betty . . . Minor," and

that the alleged assault was "committed against            a family or

household member."      The judicial advice-of-rights video played at

this arraignment further informed Minor that he could lose the

right to possess firearms for certain offenses involving force

                                 - 24 -
against a spouse, and Minor later testified in his federal trial

that he had understood this guidance.            Thereafter, the motion to

amend the complaint reduced the charge to simple assault and

specifically struck the language alleging that "[t]his conduct was

committed against a family or household member as defined by [Maine

law],"   but    it   did   not   disturb   the     allegation   that   Minor

"intentionally, knowingly or recklessly cause[d] bodily injury or

offensive physical contact to Betty Minor."

            The unusual sequence of events leading to Minor's state-

court plea certainly provides him with a strong basis on which to

claim that he did not know that even the reduced assault charge

marked him as one convicted of a misdemeanor crime of domestic

violence.      But having a strong argument does not mean that the

other side's evidence is not minimally sufficient.              Accordingly,

because the records presented at trial do not demonstrate that the

amended complaint removed the name of the            victim, because Minor

has stipulated that this victim was his spouse at the time, and

because Minor had been informed of and understood the risk of

losing his rights for offenses involving the use of force against

a spouse, a jury could have plausibly inferred from this evidence

that Minor also knew that his conviction on the assault charge,

even as amended, was itself also a conviction for a misdemeanor

crime of domestic violence.




                                  - 25 -
             While Minor testified in his federal trial that he

"wasn't convicted of a domestic," that he believed his spouse's

name   had   also       been   struck   from     the    complaint,    and    that   he

understood that the charge had been pleaded down, a rational

factfinder        could    nonetheless      discredit       such     countervailing

testimony.        In light of our standard of review, we "resolve all

credibility       disputes     in   [the   government's]       favor,"      and   must

"choose the inference 'most compatible' with the jury's guilty

verdict when confronted with competing inferences."                          Acevedo-

Hernández, 898 F.3d at 161 (quoting United States v. Acosta-Colón,

741 F.3d 179, 191 (1st Cir. 2013)).               Accordingly, we find that the

government presented sufficient evidence for a rational factfinder

to find Minor possessed a firearm while knowing that he had been

convicted of a misdemeanor crime of domestic violence.

                                           B.

             We    next    apply    our    view    of    the   scienter-of-status

requirement        to     Minor's    preserved         challenge     to     the   jury

instructions.       See United States v. Godin, 534 F.3d 51, 61 (1st

Cir. 2008) ("[A] court may still find that an erroneous jury

instruction constitutes reversible error after finding that [the]

evidence was sufficient to support the verdict." (citing United

States v. Baldyga, 233 F.3d 674, 682 n.8 (1st Cir. 2000))).                       Minor

contends that the instructions "omitted or materially altered [an]

element[] of [his] offense," and he preserved this objection by

                                        - 26 -
renewing it after the trial court charged the jury, so we review

this challenge de novo.     United States v. Ford, 821 F.3d 63, 67–

68 (1st Cir. 2016).

           As discussed, the district court's instructions tracked

the approach the government now advances on appeal: that Minor

needed to know only the features of his prior conviction that

rendered   it   a     qualifying     domestic   violence   misdemeanor.

Accordingly, as to the scienter-of-status element, the jury was

required to find only that:

           Willie Richard Minor knew that he had been
           convicted of [the specified Maine assault
           Class D offense], that he knew the conviction
           subjected him to incarceration of up to 364
           days, that he knew the conviction was for
           causing bodily injury or offensive physical
           contact to another person, and that he knew
           the victim of the crime was his spouse at the
           time.

           In giving this instruction, the district court rejected

Minor's request to instruct the jury that a guilty verdict required

finding "that at the time [Minor] possessed the firearm, he knew

that he had been previously convicted of a misdemeanor crime of

domestic violence."    For the reasons stated above, the court erred

when it allowed the jurors to convict without finding that Minor

knew that his state-court conviction placed him in the relevant

category of persons barred from possessing a firearm, i.e., persons

convicted of misdemeanor crimes of domestic violence.




                                   - 27 -
          Having found error, we consider whether it was harmless.

Ford, 821 F.3d at 68.   "A jury instruction error is not harmless

if 'the record contains evidence that could rationally lead to a

contrary finding' in the absence of the error."       Id. (quoting

Godin, 534 F.3d at 56).     Thus, an instructional error "on an

element of the offense can be harmless beyond a reasonable doubt,

if, given the factual circumstances of the case, the jury could

not have found the defendant guilty without making the proper

factual finding as to that element."     United States v. McLellan,

959 F.3d 442, 466 (1st Cir. 2020) (quoting United States v.

Doherty, 867 F.2d 47, 58 (1st Cir. 1989)).      The government has

presented no argument that the jury instructions here, even if

erroneous, were nonetheless harmless -- and for good reason. Minor

testified directly to his belief that he "wasn't convicted of a

domestic."   And given the amendment of the assault complaint and

the alleged information conveyed to Minor, it was certainly quite

possible that a properly instructed jury could rationally find

that he did not have the necessary mens rea.      The instructional

error was thus not harmless, so Minor's conviction must be vacated

and his case remanded for a new trial.    See Ford, 821 F.3d at 68.

                                C.

          We turn finally to Minor's claims of evidentiary error.

While we have already determined that Minor is entitled to a new

trial, these evidentiary disputes are likely to reoccur below, so

                              - 28 -
we resolve them now to provide clarity for the further proceedings.

Minor points to two categories of evidence excluded by the court

below.     First, the court barred Minor "from testifying to what he

believed about whether he was allowed to possess a gun after the

simple assault conviction."          Second, the court denied Minor's

entreaties to present evidence of an "entrapment by estoppel"

defense,     including   testimony    from   his   state-court   counsel

regarding ADA Worden's purported representation that Minor would

still be able to possess firearms if he pleaded to the reduced

simple assault charge.     We consider these challenges in turn.

                                     1.

            The government's primary argument below for barring

Minor from testifying to his belief about whether he could lawfully

possess firearms was that such evidence would be irrelevant because

the government was not required to prove Minor knew his possession

was unlawful.    See Fed. R. Evid. 401, 402; Austin, 991 F.3d at 59.

The district court agreed with this rationale and excluded the

evidence. When Minor's counsel renewed this line of inquiry during

Minor's testimony, the court supplemented the basis for excluding

this evidence by further agreeing with the government that such

evidence would also be unfairly prejudicial as an appeal to jury

nullification.     See Fed. R. Evid 403 (providing a mechanism for

courts to exclude even "relevant evidence[,] if its probative value




                                - 29 -
is   substantially    outweighed   by    a   danger   of . . .    unfair

prejudice . . . [or, among other things,] misleading the jury").

            Minor counters, as he did below, that even if his belief

as to the lawfulness of his gun possession would not represent a

defense in itself, this belief is nonetheless relevant because it

bears indirectly but probatively on the appropriate mens rea

inquiry -- that is, it tends to demonstrate that Minor did not

know he had been convicted of a misdemeanor crime of domestic

violence.   This tendency can only be shown if Minor understood the

relationship   between   a   domestic   violence   conviction    and   the

ability to possess firearms. As we have explained, Minor testified

that he did understand this relationship at the time of his prior

conviction.

            This argument for relevance further relies on the legal

premise that scienter of status for section 922(g)(9) requires

knowing one's past conviction represents a misdemeanor crime of

domestic violence, rather than simply knowing certain features of

the past conviction.     And, as we have found that premise to be

correct, we likewise agree that Minor's knowledge of whether he

could possess a firearm may be relevant to establishing whether he

knew that he had been convicted of a misdemeanor crime of domestic

violence.

            Finding relevance does not, however, end the inquiry

into this testimony, because the district court also found that

                                - 30 -
this evidence would be unfairly prejudicial.          See United States v.

Centeno-González, 989 F.3d 36, 53 (1st Cir. 2021) ("Even when

evidence is proffered by the defense, a district court maintains

'general discretion to exclude otherwise relevant evidence "if its

probative value is substantially outweighed by the danger of unfair

prejudice."'" (quoting United States v. DeCologero, 530 F.3d 36,

60 (1st Cir. 2008))).   Specifically, the district court explained

to Minor's counsel that soliciting this testimony would be:

           an   invitation   at  that   point   to   jury
           nullification because it's not an element of
           the crime, and the Government has to prove the
           elements of the crime.    And you're able to
           challenge all of th[os]e things, including
           what he believed about the nature of his
           conviction, but what you're not able to do is
           put in that he thinks that he was allowed to
           have a gun because that can only be appealing
           to sympathy and jury nullification.

           We do not doubt that the proffered testimony might cause

some   prejudice.   But,   the   court    to   date   has   conducted   this

balancing with one empty scale, as it incorrectly understood the

testimony to have no relevance and thus no probative value.             So,

on remand, Rule 403 will require the court to weigh the testimony's

probative value -- aided by our explication of its admittedly

indirect relevance -- against the possible unfair prejudice or

confusion.




                                 - 31 -
                                    2.

           Minor also challenges the district court's decision

barring him from introducing certain testimony from his state-

court counsel Hess about representations purportedly made by ADA

Worden, the Maine prosecutor of Minor's assault charge.4                The

district   court   ruled   that   this   proffered   evidence   would   be

irrelevant because any representations by ADA Worden would not

give rise to a valid entrapment-by-estoppel defense, Minor's only

argued-for basis for this evidence.5       On appeal, Minor sets aside



4   The district court characterized this proffered evidence as:
           testimony by Attorney George Hess that with
           respect to the underlying state misdemeanor
           crime that Assistant DA Nicholas Worden said
           to him that if Mr. Minor pleaded down to the
           simple assault rather than the domestic
           violence assault under state law that he would
           still be able to possess a firearm even under
           federal law.
5  Entrapment by estoppel may be available as a defense in
"certain, relatively narrow, circumstances."      United States v.
Smith, 940 F.2d 710, 714 (1st Cir. 1991).      In considering this
defense, courts "must ask whether [the defendant] was advised by
a government official that the act was legal, whether [he] relied
on that advice, whether that reliance was reasonable, and whether,
given that reliance, prosecution of the defendant would be unfair."
Id. at 715. The defense "generally requires that the misleading
statement come from an official representing the sovereign
bringing the prosecution, [here], a federal official."       United
States v. Sousa, 468 F.3d 42, 46 (1st Cir. 2006). The district
court found the proffered evidence of a state official's (ADA
Worden's) representations insufficient to establish the defense,
and Minor presents us no occasion to revisit our jurisprudence on
this issue, as he has apparently abandoned on appeal his contention

                                  - 32 -
the argument that he is entitled to present an entrapment-by-

estoppel defense and hangs his case for presenting the proffered

evidence instead on its relevance for his scienter of status.

While Minor did not argue precisely this basis for the proffered

evidence below, the government has not argued that Minor waived

his argument.    Moreover, the identical issue will most certainly

arise afresh at any new trial.    We therefore proceed to consider

his argument on appeal for the prudential purpose of providing

guidance in subsequent proceedings below.

          The government relies on its reading of the scienter-

of-status requirement to contend that whatever ADA Worden may have

told Minor about his ability to possess firearms is irrelevant,

reasoning that "the prosecutor's purported misstatement would not

have deprived Minor of any of the knowledge about his conviction

that would place him in the category of a domestic violence

misdemeanant."   But we have determined that the mens rea element

for proving a knowing violation of section 922(g)(9) requires more

than knowledge of the features of one's prior conviction:       It

requires knowledge that that prior conviction was for a misdemeanor

crime of domestic violence.




that the challenged testimony should have been admissible for the
purposes of presenting an entrapment-by-estoppel defense.


                              - 33 -
          Thus,     while   it     may   be    true    that     ADA   Worden's

representations would not have changed Minor's awareness that his

prior conviction involved the use of force or that the victim was

his spouse, such representations may very well have borne on

whether Minor knew that the conviction qualified as a misdemeanor

crime of domestic violence even in the wake of the amendment

dropping the so-named charge.            If Minor knew that a domestic

violence conviction would prevent him from possessing firearms --

which he does claim to have known -- then any representations that

he would remain able to possess firearms could reasonably have

caused him to believe the reduced charge must not qualify as "a

domestic."     Certainly, if the prosecutor had told Minor that his

simple assault conviction prevented him from possessing firearms,

the government would reasonably argue that such a warning may well

have alerted Minor that his conviction was a misdemeanor crime of

domestic violence, since he knew that conviction for such would

bar him from possessing a firearm.

          We    therefore   find    that      the   proffered    evidence   of

representations made by ADA Worden in discussions leading up to

Minor's 2010 conviction would be relevant to Minor's knowledge

that he belonged in the category of persons barred from possessing

firearms, and that excluding such evidence solely on lack-of-

relevance grounds would be an abuse of discretion.              In so finding,




                                   - 34 -
however, we express no view on any other arguments against the

admissibility of such evidence that have not been presented to us.

                               IV.

          For the foregoing reasons, we vacate Minor's conviction

under sections 924(a)(2) and 922(g)(9) and remand for further

proceedings in accordance with this opinion.



                 - DISSENTING OPINION FOLLOWS -




                             - 35 -
           LYNCH,    Circuit    Judge,    dissenting.       With      respect,   I

dissent.     The majority misreads Rehaif v. United States, 139 S.

Ct. 2191 (2019) and other binding Supreme Court cases.                         The

majority's erroneous decision creates a circuit split.                   It will

have the unfortunate consequence of impairing efforts to prevent

instances of domestic violence within the jurisdictions which

comprise the First Circuit.

           In   1996,     Congress       expanded     the   federal      firearm

prohibition to include persons convicted of "a misdemeanor crime

of domestic violence."          18 U.S.C. § 922(g)(9).            Congress had

recognized    that   existing    felon-in-possession           laws   "were    not

keeping firearms out of the hands of domestic abusers," as "many

people who engage in serious spousal or child abuse ultimately are

not charged with or convicted of felonies."                 United States v.

Hayes, 555 U.S. 415, 426 (2009) (second quoting 142 Cong. Rec.

22985 (1996) (statement of Sen. Lautenberg)).6                  Further, "only

about   one-third    of   the    States     had     criminal    statutes      that

specifically proscribed domestic violence,"7 and even in those


6  In 1996, a gun apparently was present in approximately 150,000
cases of spousal abuse each year. That is why the amendment was
enacted. Proponents of section 922(g)(9) sought to "close this
dangerous loophole," and remove any "margin of error when it comes
to domestic abuse and guns." 142 Cong. Rec. 22986 (statement of
Sen. Lautenberg). They drafted an "amendment [to] say[]: Abuse
your wife, lose your gun . . . no ifs, ands, or buts." Id.
7  By 2013, still only about half the states had such laws. See C.
Reinhart, Chief Attorney, States with Specific Domestic Violence

                                   - 36 -
states, "domestic abusers were (and are) routinely prosecuted

under generally applicable assault or battery laws."      Id. at 427.

So, "Congress enacted [section] 922(g)(9) in 1996 to bar those

domestic abusers convicted of garden-variety assault or battery

misdemeanors . . . from owning guns."      Voisine v. United States,

579 U.S. 686, 136 S. Ct. 2272, 2280 (2016).

          Defendant   Willie   Richard    Minor's   criminal   history

reflects several instances of domestic abuse and a propensity

toward violence.8   Relevant here, in 2009, Minor was charged under

Maine law with "domestic violence assault," Me. Rev. Stat. Ann.,

tit. 17-A, § 207-A(1)(A), having caused bodily injury or offensive

physical contact to his then-wife.9     Months later, he pleaded nolo

contendere to simple assault under Maine law, Me. Rev. Stat. Ann.,

tit. 17-A, § 207(1)(A), and the named victim of the offense

remained his then-wife.     In 2016, Minor admitted to state law

enforcement that he owned a firearm.     The matter was referred for

federal prosecution, and Minor was convicted in federal court

following a jury trial of knowingly possessing a firearm as a




Crimes, 2013-R-0157 (Feb. 26, 2013) cga.ct.gov/2013/rpt/2013-R-
0157.htm.
8  Minor has been arrested and/or formally charged eight times with
conduct that appears to involve domestic violence or assault.
9  His then-wife had reported to police that Minor hit her and
pushed her into a metal shelf.


                               - 37 -
domestic     violence    misdemeanant,        in    violation       of    18   U.S.C.

§ 922(g)(9).

            At the trial, Minor had admitted he knowingly possessed

the firearm.       He also had admitted he knew he previously was

convicted of misdemeanor assault under Maine law, and the victim

was his then-wife.            Acknowledging, as it must, that this is

sufficient       evidence     to    support      Minor's    section         922(g)(9)

conviction, the majority nonetheless vacates the conviction based

on   what   it   says   was    an   error   in     the   district    court's     jury

instructions.      The district court had instructed the jury that it

must find, which it did, that Minor knew all of the features

necessary to render his prior Maine conviction a domestic violence

misdemeanor under section 922(g)(9).                The majority says this is

not enough, and under Rehaif, that the jury should have been

instructed further to find Minor knew, legally, that his state

court   conviction      for    assaulting     his    then-wife      constituted     a

"misdemeanor crime of domestic violence" under federal law.                     In my

view, the majority is clearly wrong that Rehaif's knowledge-of-

status element requires the defendant to have such in-depth legal

knowledge to be convicted under section 922(g)(9).                       Further, the

majority opinion will create an unfortunate loophole in efforts to

protect victims of domestic violence.                See 142 Cong. Rec. 22987




                                      - 38 -
(statement of Sen. Murray) ("[T]he gun is the key ingredient most

likely to turn a domestic violence incident into a homicide.").

           I dissent.

                                        I.

           The   district      court       had    instructed    as     to    Rehaif's

knowledge-of-status element that the jury must find, as it did,

that   Minor   knew:     (1) "he     had     been   convicted    of     [the    state

misdemeanor    offense]";      (2)    "the       conviction    subjected       him   to

incarceration of up to 364 days"; (3) "the conviction was for

causing bodily injury or offensive physical contact to another

person"; and (4) "the victim of the crime was his spouse at the

time."   The majority holds this was insufficient, and that the

district court was required further to instruct the jury, as

requested by Minor, that it must find Minor knew his Maine violent

misdemeanor against his then-wife specifically qualified as a

"misdemeanor     crime    of    domestic         violence"     under    18     U.S.C.

§§ 921(a)(33)(A), 922(g)(9).           I strongly disagree.10




10  The majority and I agree the district court properly declined
to instruct the jury that it must find Minor knew he was prohibited
from possessing a firearm, as ignorance of the law is no defense.
See United States v. Austin, 991 F.3d 51, 59 (1st Cir. 2021)
("[Defendant] suggests that Rehaif would have obligated the
government to prove his 'subjective knowledge that he [was]
violating the law.'     This is not the case." (alteration in
original)).


                                     - 39 -
           This court follows a "two-tiered" standard in reviewing

preserved claims of instructional error: "we consider de novo

whether an instruction embodied an error of law, but we review for

abuse of discretion whether the instructions adequately explained

the law or whether they tended to confuse or mislead the jury on

the controlling issues."    United States v. Symonevich, 688 F.3d

12, 24 (1st Cir. 2012) (quoting United States v. Jadlowe, 628 F.3d

1, 14 (1st Cir. 2010)) (internal quotation marks omitted).    When

a district court declines to give a requested instruction, that

refusal constitutes error only if the proposed instruction was

"(1) correct as a matter of substantive law, (2) not substantially

incorporated into the charge as rendered, and (3) integral to an

important point in the case."    Id.

           The question ultimately is whether "the instructions

adequately illuminate the law applicable to the controlling issues

in the case without unduly complicating matters or misleading the

jury."    United States v. DeStefano, 59 F.3d 1, 3 (1st Cir. 1995).

The district court's instructions did exactly this and no more was

needed.

                                   A.

           Rehaif's knowledge-of-status element was substantially

incorporated into the charge as rendered.        I begin with the

definition of the relevant status, i.e., "misdemeanor crime of




                                - 40 -
domestic violence," to determine the elements of the offense Minor

had to be aware of.

           For    unlawful      possession    purposes,       Congress     defined

"misdemeanor crime of domestic violence" as any misdemeanor under

state or federal law that "has, as an element, the use or attempted

use of physical force" and is "committed by a current or former

spouse,   parent,     or   guardian    of     the    victim."         18   U.S.C.

§ 921(a)(33)(A).      In United States v. Hayes, the Supreme Court

considered whether this definition would include, as here, any

misdemeanor battery where "the battered victim was in fact the

offender's     spouse,"    or    whether     "to    trigger    the    possession

ban, . . . the predicate misdemeanor [must] identify as an element

of the crime a domestic relationship between aggressor and victim."

555 U.S. at 418.      The defendant in that case was challenging his

section   922(g)(9)    unlawful     possession      conviction       because   his

predicate battery conviction did not have as an element a domestic

relationship between aggressor and victim, although the victim in

his case was his then-wife.          Id. at 418–19.       The Court rejected

his argument and held that a domestic relationship "need not be a

defining element of the predicate offense" in a section 922(g)(9)

prosecution.     Id. at 418.     Rather, a misdemeanor crime of domestic

violence has only two elements: (1) "the use or attempted use of

physical force, or the threatened use of a deadly weapon," and

(2) the crime "must be 'committed by' a person who has a specified

                                    - 41 -
domestic relationship with the victim."                     Id. at 421 (quoting

section 921(a)(33)(A)).

               The Court in Hayes went on to clarify that these elements

are satisfied so long as the government "charge[s] and prove[s] a

prior conviction that was, in fact, for an offense . . . committed

by the defendant against a spouse or other domestic victim."                        Id.

at 421 (ellipses in original) (internal quotation marks omitted).

The    Court     cited    the     law's      legislative    history      in    support,

explaining that "[c]onstruing [section] 922(g)(9) to exclude the

domestic abuser convicted under a generic use-of-force statute

(one that does not designate a domestic relationship as an element

of the offense) would frustrate Congress' manifest purpose."                        Id.

at 426–27; see also id. at 427 ("[W]e find it highly improbable

that    Congress       meant     to   extend    [section]      922(g)(9)'s     firearm

possession      ban     only     to   the    relatively    few    domestic     abusers

prosecuted under laws rendering a domestic relationship an element

of the offense."); id. ("Even in [the one-third of States with

statutes specifically proscribing domestic violence], domestic

abusers    were    (and     are)      routinely      prosecuted    under      generally

applicable assault or battery laws.").

               Seven     years    later,       the   Supreme     Court   upheld     the

application of section 922(g)(9) to the exact underlying assault

statute at issue in this case: section 207 of the Maine Criminal

Code.    Voisine, 136 S. Ct. at 2272; Me. Rev. Stat. Ann., tit. 17-

                                            - 42 -
A, § 207(1)(A).           The state statute makes it a misdemeanor to

"intentionally, knowingly or recklessly cause[] bodily injury or

offensive physical contact to another person." Voisine, 136 S. Ct.

at 2277 (brackets in original) (quoting Me. Rev. Stat. Ann., tit.

17-A, § 207(1)(A)).        A domestic relationship between the assailant

and victim is not an element of the offense, but the use of physical

force is.     Id. at 2278.              The Court held that the defendant's

possession        of   a        gun     following          his    conviction     under

section 207(1)(A) for recklessly assaulting an individual who

happened to be a domestic relation violated section 922(g)(9).

Id.   at    2282.          The    Court       noted    that       "Congress    enacted

[section] 922(g)(9)         in        order   to     prohibit      domestic    abusers

convicted under run-of-the-mill misdemeanor assault and battery

laws from possessing guns."              Id. at 2278.

            Rehaif did not overrule these precedents; rather, it

added a knowledge-of-status element. The precise holding in Rehaif

requires    the    jury    to    find    only      "that    the   defendant    knew   he

possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm."                    139 S. Ct.

at 2200; see also Wooden v. United States, 142 S. Ct. 1063, 1076

(Kavanaugh, J., concurring) ("The deeply rooted presumption of

mens rea generally requires the Government to prove the defendant's

mens rea with respect to each element of a federal offense, unless




                                         - 43 -
Congress plainly provides otherwise." (citing Rehaif, 139 S. Ct.

at 2195)).

              The district court here properly instructed the jury

that it must find Minor knew the elements of his prior offense

(including what the majority calls "collateral legal issues") that

rendered him a domestic violence misdemeanant, i.e., that he

previously was convicted of a misdemeanor, and that the conviction

was for causing bodily injury to his then-wife.              See Hayes, 555

U.S. at 421; see also United States v. Johnson, 981 F.3d 1171,

1182 (11th Cir. 2020) ("[Under Rehaif,] the defendant must have

known that he was convicted of a misdemeanor, and he must have

known the facts that made that crime qualify as a misdemeanor crime

of domestic violence.").

              Contrary   to   Minor's    argument,   this   charge   did   not

"t[ake] away the jury's ability to consider whether Mr. Minor acted

with the requisite [knowledge]."           The instructions appropriately

set   forth    the   elements   of   a   "misdemeanor   crime   of   domestic

violence," and asked whether Minor was aware of those elements.11

Cf. Elonis v. United States, 575 U.S. 723, 735 (2015) ("[A]

defendant generally must 'know the facts that make his conduct fit


11 Had the district court instead instructed only that the jury
must find Minor knew he was a domestic violence misdemeanant, the
jurors likely would not have understood the instructions. There
was no error in the district court's decision to convert legal
jargon into a digestible definition for the jurors.


                                     - 44 -
the definition of the offense.'" (quoting Staples v. United States,

511 U.S. 600, 607 n.3 (1994))); Liparota v. United States, 471

U.S. 419, 434 (1985) ("To prove that petitioner knew that his

acquisition or possession of food stamps was unauthorized, for

example, the Government need not show that he had knowledge of

specific   regulations   governing     food   stamp   acquisition   or

possession . . . Rather, as in any other criminal prosecution

requiring mens rea, the Government may prove by reference to facts

and circumstances surrounding the case that petitioner knew that

his conduct was unauthorized or illegal.").

                                  B.

           The majority incorrectly holds -- in the same breath

that it acknowledges ignorance of the law is no defense -- that

the jury should have been required to find further that Minor knew

the "legal import" of his prior state conviction for unlawful

possession purposes.     In support, the majority states that the

Rehaif Court treated the prohibited status specified in section

922(g)(5)(A) -- "an alien . . . illegally or unlawfully in the

United States" -- as a collateral legal matter, knowledge of which

the defendant was required to have.12    Rehaif, 139 S. Ct. at 2198.


12 The majority states that "in Rehaif, the defendant clearly knew
that he was in the United States, and he knew all the facts that
rendered that presence unlawful. . . . Yet the Court found that
the government must show that he knew the legal import of those
facts." This is misleading.     The issue in Rehaif was that the
trial court explicitly instructed that the jury need not find the

                               - 45 -
The majority misreads Rehaif.       The Court had "express[ed] no view

. . . about what precisely the [jury must find as to] a defendant's

knowledge of status in respect to other [section] 922(g) provisions

not at issue [in that case]," noting the dissent's criticism of

applying this rule to the other statuses listed in section 922(g).

Id. at 2200.

            The   majority's    position    as   to    section   922(g)(9)    is

untenable.     The majority may be correct that Rehaif's knowledge-

of-status    element   for     section     922(g)(9)     requires   that     the

defendant know some collateral legal issues, such as that his prior

conviction was a misdemeanor, and that an element of the offense

was the use of physical force.              See Hayes, 555 U.S. at 421.

Requiring knowledge of such legal facts would help prevent against

convicting "innocent minds" similar to the "alien who was brought

into the United States unlawfully as a small child" that the Rehaif

majority was concerned about.        Rehaif, 139 S. Ct. at 2198.             But

Rehaif does not require for a section 922(g)(9) conviction the

government to prove, and the jury to find, that the defendant had

specific legal knowledge that his prior state conviction fell




defendant knew he was in the country unlawfully. 139 S. Ct. at
2194. In holding this was error, the Supreme Court did not state
specifically what the jury was required to find as to the
knowledge-of-status element, nor did it conduct the harmless error
analysis to determine whether the record showed the defendant had
such knowledge. Id. at 2200.


                                   - 46 -
within the definition of "misdemeanor crime of domestic violence"

set forth in section 921(a)(33)(A).

                                   i.

            Supreme    Court   precedent   dictates     that   a   defendant

typically is charged only with knowing "the facts that make his

conduct fit the definition of the offense," and not "that those

facts give rise to a crime."         Elonis, 575 U.S. at 735 (quoting

Staples, 511 U.S. at 608 n.3).          Yet the majority's unfortunate

holding will require the government to prove in a section 922(g)(9)

prosecution the defendant knew his prior state conviction barred

him from possessing a firearm.       Cf. Austin, 991 F.3d at 59 (holding

a defendant need not know he is a prohibited person to be convicted

of unlawful possession under section 922(g)). It cannot reasonably

be said in a section 922(g)(9) prosecution that a defendant's

status as a domestic violence misdemeanant is itself "collateral"

to the offense.    Unlike the legality of an alien's presence in the

United   States,   a   defendant's    status   as   a   domestic   violence

misdemeanant under section 922(g)(9) is tied specifically to the

unlawful possession statute.          See 18 U.S.C. §§ 921(a)(33)(A),

922(g)(9).    The status (as opposed to its elements) has no legal

import other than to prohibit certain individuals from possessing

firearms.

            The majority tries to avoid this reasoning by misreading

Liparota v. United States.       471 U.S. 419.      The Court in Liparota

                                  - 47 -
held   that    the   offense   of   "knowingly   us[ing],   transfer[ing],

acquir[ing], alter[ing], or possess[ing] [Food Stamps] in any

manner not authorized by [law]" required proof the defendant knew

his use of food stamps was unauthorized.         Id. at 420, 423–25.     The

Court there clarified that the government could establish such

knowledge "by reference to facts and circumstances surrounding the

case," and that the defendant need not have "knowledge of specific

regulations governing food stamp acquisition or possession."             Id.

at 434.   The Rehaif majority relied on Liparota for the premise

that a criminal defendant can be charged with knowledge of certain

collateral      legal   matters     without   violating   the   maxim   that

ignorance of the law is no defense, 139 S. Ct. at 2198, and the

Court in Elonis construed Liparota as requiring "knowledge of the

facts that made the use of the food stamps unauthorized," 575 U.S.

at 736.

              After Liparota,13 the Supreme Court considered in Staples

whether there was a knowledge element in the offense of unlawful

possession of an unregistered machinegun, and what proof the

element would require.         511 U.S. at 602.     The Court held there

was, stating the government must prove the defendant knew only

that "the weapon he possessed had the characteristics that brought




13 The majority analyzes these precedents in reverse chronological
order.


                                     - 48 -
it within the statutory definition of a machinegun."                  511 U.S. at

602.    The Court did not hold the defendant needed to know the

statutory definition of a machinegun.           Id. at 619; see also id. at

622 n.3 (Ginsburg, J., concurring) ("The mens rea presumption

requires knowledge only of the facts that make the defendant's

conduct      illegal,      lest     it     conflict       with      the    related

presumption . . . that, ordinarily, 'ignorance of the law or a

mistake of law is no defense to criminal prosecution.'" (quoting

Cheek v. United States, 498 U.S. 192, 1999 (1991))).

            The    majority     contends   Rehaif's       reading    of   Liparota

required the government to prove, and the district court to have

instructed the jury it must find, that Minor knew his prior state

conviction    qualified     specifically       as   a   misdemeanor       crime   of

domestic violence under federal law.                This is incorrect.            The

correct approach to the knowledge-of-status element under the

precedents just described is the one taken by the Eleventh Circuit

in United States v. Johnson.          981 F.3d 1171.

            In Johnson, the defendant was found guilty of violating

section 922(g)(9) for possessing a firearm despite having been

previously convicted of a misdemeanor battery against his wife.

Id. at 1176.       Similar to here, it was stipulated in Johnson that

the    defendant    knew   he     previously   had      been   convicted    of    "a

misdemeanor for engaging in physical violence against his wife."

Id. at 1178.       The defendant nonetheless brought a sufficiency-of-

                                     - 49 -
the-evidence   challenge   as   to    Rehaif's    knowledge     requirement

because he did not know he was legally prohibited from possessing

the firearm.   Id. at 1178, 1188–89.      The Eleventh Circuit rejected

the challenge.    "Applying the principles from the teachings of

Rehaif,   Liparota,   Elonis,   and   Staples    to   Section   922(g)(9)'s

status requirement," the Eleventh Circuit concluded the defendant

"must have known that he was convicted of a misdemeanor, and he

must have known the facts that made that crime qualify as a

misdemeanor crime of domestic violence."              Id. at 1182.    This

requires the defendant to know a collateral legal matter, i.e.,

that his prior conviction was a misdemeanor, without requiring the

defendant know of the specific statute defining "misdemeanor crime

of domestic violence."     Cf. Liparota, 471 U.S. at 434.         Knowledge

of the facts surrounding the prior misdemeanor conviction would be

sufficient.    Cf. id.

           In line with Rehaif and the other controlling Supreme

Court law, the court then held that

           a person knows he is a domestic-violence
           misdemeanant, for Rehaif purposes, if he knows
           all the following: (1) that he was convicted
           of a misdemeanor crime, (2) that to be
           convicted of that crime, he must have engaged
           in   at   least   "the   slightest   offensive
           touching," United States v. Castleman, 572
           U.S. 157, 163, 134 S. Ct. 1405, 188 L. Ed. 2d
           426 (2014) (internal citations omitted), and
           (3) that the victim of his misdemeanor crime
           was, as relevant here, his wife.




                                 - 50 -
Johnson, 981 F.3d at 1175.              The defendant in Johnson, just as

Minor, knew these material facts, so the court affirmed his

conviction and sentence.

            This   case    is    distinguishable     from   our   decisions   in

United States v. Guzmán-Merced, 984 F.3d 18 (1st Cir. 2020) and

United States v. Patrone, 985 F.3d 81 (1st Cir. 2021) upon which

the majority relies.       The question in both those cases was whether

there was a "reasonable probability" the defendant "would not have

pled guilty had he been advised of th[e] essential [mens rea]

element of the government's burden of proof," Guzmán-Merced, 984

F.3d at 19; see also Patrone, 985 F.3d at 83, not what was required

to prove the essential mens rea element.14

            This   court        vacated    the   defendant's      guilty   plea,

conviction, and sentence in Guzmán-Merced because it found the

record lacking as to whether the defendant knew he previously was

convicted    of    felonies        as     required   for    conviction     under

section 922(g)(1).        There was doubt as to whether the defendant

knew the material collateral issue that made his predicate offenses

felonies, namely, that they were punishable by more than one year



14 This court held in Patrone that the Rehaif error would have no
effect on the defendant's decision to plead guilty because he also
had been charged with a "related and more serious drug charge, for
which the government's proof was overwhelming," leaving the
defendant with "no reasonable option but to plead guilty." 985
F.3d at 86.


                                        - 51 -
in prison.   The doubt was because the defendant had not served any

time in prison for his prior offenses, he was eighteen years old

when convicted, and "he ha[d] a limited education and diagnosed

learning disabilities."    Guzmán-Merced, 984 F.3d at 20.   Here, the

district court's instructions did not leave room for such doubt.

The charge required the jury to determine whether Minor knew the

material elements (collateral legal issues and otherwise) that

made his prior state conviction a misdemeanor crime of domestic

violence.    The district court asked the jury whether Minor knew he

previously was convicted of a misdemeanor, whether the offense

involved the use of physical force to another, and whether the

victim happened to be a domestic relation.      The jury found that

Minor had such knowledge,15 as it was undisputed at trial that, at

the time he possessed a firearm, Minor knew he previously was

convicted of a misdemeanor crime of violence under Maine law, and

that the victim of the offense was his then-wife.16


15 Noteworthy, unlike the defendant in Guzmán-Merced who had
limited education, Minor has an associate's degree in applied
science.
16 For similar reasons, United States v. Triggs, 963 F.3d 710 (7th
Cir. 2020), the out-of-circuit opinion on which Minor relies, is
inapposite and unpersuasive. Unlike Minor, who was found guilty
by a jury on remand after the Supreme Court rendered its decision
in Rehaif, the defendant in Triggs had pled guilty to violating
section 922(g)(9) before Rehaif and, afterwards, the government
conceded a Rehaif error.     Id. at 714, 716.    Also notable, in
vacating the defendant's conviction, the Seventh Circuit primarily
relied on the "comparative complexity" of the misdemeanor crime of
violence definition in 18 U.S.C. § 921(a)(33), id. at 716, but

                               - 52 -
                                   ii.

            As the majority admits, the definition of "misdemeanor

crime of domestic violence" is "quite complex."         The jury here was

properly instructed, and found beyond a reasonable doubt, that

Minor knew he had been convicted of a crime of violence, to wit:

assault; that the crime was a misdemeanor; that the person he

assaulted was his wife; and thus, that he knew he had been

convicted of a misdemeanor crime of domestic violence.                 The

majority rules this was not enough, and that the instructions had

to provide Minor knew more than that.17         The majority's rule risks

rendering    section   922(g)(9)    a    near   nullity,   and   defeating

Congress's intent to prevent domestic violence from escalating to

murder. As Justice Alito has commented, this is not "what Congress

had in mind when it added this category in 1996 to combat domestic

violence[.]"   Rehaif, 139 S. Ct. at 2208 (Alito, J., dissenting).

            The "practical considerations" discussed in Hayes also

undercut the majority's reasoning.18        As the Court acknowledged,



failed to explain how a criminal defendant is expected to
understand that complexity. The court also failed to discuss the
controlling Supreme Court precedents described above, i.e., Hayes
or Voisine, which help clarify the definition.
17 The majority's rule will result in a loss of the protections
found in section 922(g)(9) in situations where state prosecutors,
in order to secure convictions, accept plea bargains of "assaults"
in cases of domestic violence.
18 The district court also did not abuse its discretion in
excluding Minor's self-serving testimony that he did not know he

                                   - 53 -
Congress extended the federal firearm prohibition to domestic

violence misdemeanants to "keep[] firearms out of the hands of

domestic abusers" because "[f]irearms and domestic strife are a

potentially deadly combination nationwide."          555 U.S. at 426–27;

see also Voisine, 136 S. Ct. at 2281 ("Congress passed [section]

922(g)(9) to take guns out of the hands of abusers convicted under

the misdemeanor assault laws then in general use in the States.");

Kanter v. Barr, 919 F.3d 437, 466 (7th Cir. 2020) (Barrett, J.,

dissenting)   ("'[N]o   one   doubts    that   the   goal    of   [section]

922(g)(9), preventing armed mayhem, is an important governmental

objective' and '[b]oth logic and data establish a substantial

relation   between   [section]   922(g)(9)     and    this    objective.'"

(quoting United States v. Skoien, 614 F.3d 638, 642 (7th Cir. 2010)

(en banc) and citing id. at 644 ("[N]o matter how you slice these

numbers, people convicted of domestic violence remain dangerous to

their spouses and partners."))).       This purpose and the provision's

protection against further violence towards domestic violence

victims are frustrated by the majority's newfound rule.

                                 II.

           I dissent.




was prohibited from possessing a gun, as ignorance of the law is
no excuse.


                                 - 54 -